Title: From George Washington to Beverley Randolph, 9 March 1790
From: Washington, George
To: Randolph, Beverley



Sir,
United States [New York] March 9th 1790.

In compliance with the request signified in your Excellency’s letter of the 23d ultimo, I now inclose copies of all the papers in my possession relative to the dispute between Messrs Beauregard and Bourgeois of New Orleans and Oliver Pollock Esquire agent for the State of Virginia; and have the honor to be, with very great esteem, Your Excellency’s most Obedt Servt

Go: Washington

